UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53560 Commission File Number OCTAGON 88 RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 26-2793743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Zeglistrasse 30, Englberg, Switzerland (Address of principal executive offices) (Zip Code) 011-41-799-184471 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title ofclass Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] The aggregate market value of voting common stock held by non-affiliates of the registrant was approximately $726,000 as of December 31, 2011 (the last business day of the registrant’s most recently completed second quarter), calculated as of the high closing bid price of $0.15, assuming solely for the purpose of this calculation that all directors, officers and greater than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 39,142,000 common shares outstanding as of September 12, 2012 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. None 2 TABLE OF CONTENTS Page PART I Item 1 Business 4 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 8 Item 2 Properties 9 Item 3 Legal Proceedings 9 Item 4 Mine Safety Disclosures PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6 Selected Financial Data 10 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A Quantitative and Qualitative Disclosures About Market Risk 12 Item 8 Financial Statements and Supplementary Data 12 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A Controls and Procedures 24 Item 9B Other Information 25 PART III Item 10 Directors, Executive Officers and Corporate Governance 26 Item 11 Executive Compensation 28 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13 Certain Relationships and Related Transactions, and Director Independence 30 Item 14 Principal Accounting Fees and Services 32 PART IV Item 15 Exhibits, Financial Statement Schedules 33 SIGNATURES 34 3 PART I Forward Looking Statements This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements. These statements relate to future events or our future financial performance. A number of important factors could cause our actual results to differ materially from those expressed in any forward-looking statements made by us in this Form 10-K. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The safe harbors of forward-looking statements provided by Section 21E of the Exchange Act are unavailable to issuers of penny stock. As we issued securities at a price below $5.00 per share, our shares are considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 are unavailable to us. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this Annual Report, the terms "we," "us," "Company," "our" and "Octagon" mean Octagon 88 Resources, Inc., unless otherwise indicated. Item 1.Business Corporate Overview We were incorporated on June 9, 2008, in the State of Nevada.We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings.Since becoming incorporated, we have not made any significant purchase or sale of assets, except for the acquisition of the right to earn a 50% working interest in an oil and gas prospect, which as of the time of this filing is no longer held by us as it was allowed to lapse. We have not been involved in any mergers, acquisitions or consolidations, other than those disclosed herein.At the time of this filing, we are classified as a shell company as defined in Rule 12b-2 of the Exchange Act.We do not have any assets, other than minimal cash. Our Current Business We were incorporated as a natural resource exploration company and anticipate acquiring, exploring, and if warranted and feasible, developing natural resource assets.We commenced our business operations by acquiring the right to earn a 50% working interest in an Alberta, Canada petroleum and natural gas lease (“Farm-In Agreement”) by the payment of $15,000, with $5,000 being paid upon execution of the Farm-In Agreement and the remaining $10,000 being paid upon us completing our registration statement described below.Our planned work program was to carry out exploration work on this lease in order to ascertain whether it possessed hydrocarbon reserves in commercial quantities, from funds raised under our stock offering.The exploration program was intended to definitively delineate the aerial extent of the anomalies. We filed a Form S-1 with the U.S. Securities and Exchange Commission, which became effective on September 24, 2008.Between September 29, 2008 and October 9, 2008, we sold 6,600,000 shares of common stock at $0.01 per share for cash, for total gross proceeds of $66,000. 4 The Farm-In Agreement, as amended by the parties on September 15, 2008, further required that we meet a minimum spending requirement of $30,000 on or before June 14, 2010 in order to maintain our 50% ownership interest in the lease.Ourthen current management reviewed the Farm-In Agreement, current natural gas prices, and other. We allowed the Farm-In Agreement to lapse and therefore we do not currently hold any oil and gas properties or other significant assets.We are currently a shell and are seeking to make acquisitions of merit.We intend at this time to continue to seek acquisitions in the oil and gas industry however, we may seek acquisitions in other industries.Our criteria for oil and gas acquisitions are listed below. We continue to seek acquisitions of properties where management believes further exploitation and development opportunities exist.We plan to pursue both oil and natural gas prospects. In selecting exploration, exploitation and development prospects, our management will choose those that offer an appropriate combination of risk and economic reward, recognizing that all drilling involves substantial risk and that a high degree of competition exists for prospects.No assurance can be given that and properties or interests in properties that we acquire in the future will prove successful in establishing commercially recoverable reserves.We haverevieweda number of potential acquisitions during fiscal 2012 but did not identify any suitable properties. On September 9, 2010, we raised $25,000 in a private placement with the sale of 500,000 shares of our common stock at $0.05 per share. These funds were raised for general working capital purposes. During April and May, 2011, there was a dispute between Mr. Hryhor, our then Chief Executive Officer, and Kenmore International S.A., the then controlling shareholder of 888333333 Holdings Ltd.(“888 Holdings”); which was our major shareholder. On May 27, 2011 Mr. Hryhor reported that on May 26, 2011,Ms. Jacqueline Danforth was removed as a Director of the Company by Consent of the Stockholders in Lieu of Meeting allegedly executed by a majority of the stockholders and that Ms. Jacqueline Danforth was dismissed as our Chief Financial Officer and Secretary Treasurer by a resolution in writing of the Board of the Corporation, making Mr. Hryhor our sole officer and director. However,888 Holdings did not vote on this motion as it was not controlledor represented by Mr. Hryhor as prior reported and this action required the vote ofourcontrolling shareholder. On May 21, 2011, 888 Holdings and other stockholders holding 83.14% of our issued share capital voted to remove Mr. Hryhor as Director of the Company and a definitive Schedule 14C was mailed to the shareholders of record on or about June 21, 2011. On June 22, 2011, our legal counsel filed the definitive Schedule 14C with the Securities and Exchange Commission, which was mailed to all shareholders of record as of May 21, 2011, and reported that on May 21, 2011, the majority shareholders holding 83.14% of our stock had voted to replace Mr. Donald Hryhor, with Mr. Philip Thomann and Ms. Jacqueline Danforth as Directors of the Company. Moreover, Mr. Thomann was named as our Chairman of the Board, Chief Executive Officer and President, Secretary and Treasurer. As required under the rules and regulations of the Securities and Exchange Commission, the change to the Board of Directors appointing Ms. Danforth and Mr. Thomann took place 20 days after June 21, 2011 which was the mailing date of the Definitive 14C. On May 5, 2012, Philip Thomann resigned as our Chief Executive Officer, President, Secretary, Treasurer, Chief Financial Officer and Director. On May 9, 2012, the Board of Directors appointed Mr. Moufid Makhoul as our Chief Executive Officer, President, Secretary, Treasurer, Chief Financial Officer and Director. On August 16, 2012, Moufid Makhoul resigned as ourChief Executive Officer, President, Secretary, Treasurer, Chief Financial Officer and Director. On August 16, 2012, the Board of Directors appointed Mr. Feliciano Tighe as our Chief Executive Officer, President, Secretary, Treasurer, Chief Financial Officer and a Director. At present, we have no employees, and all required work in maintaining the Company’s operations and seeking out new properties is undertaken by our officers and directors. 5 Principal Products or Services and Their Markets: Our principal products are intended to be petroleum and natural gas and any related saleable by-products.Our initial market will be North America.We currently do not have any oil and gas production or products. Distribution Methods of the Products or Services: Once we have oil and gas production, we will rely on the operator of our oil and gas wells to distribute any oil and gas and saleable by-products.We do not know at this time whether we will be the operator of the oil and gas assets we may acquire. Status of any Publicly Announced New Product or Service None; not applicable. Competitive Business Conditions and Our Competitive Position in the Industry and Methods of Competition: Currently our competition comes from other oil and gas companies that are acquiring oil and gas assets that we would contemplate acquiring due to their investment potential and capital expenditure.The sources and availability of acquiring assets is contingent on our ability to finance opportunities as they become available.Since our financial resources are severely limited at this time, we are at a distinct disadvantage when competing against companies with significant financing ability and significant asset backed financing. Sources and Availability of Raw Materials and Names of Principal Suppliers We presently do not have any active exploration or production and therefore no immediate requirement for suppliers. Dependence on One or a Few Major Customers: We presently do not have any production and therefore no customers. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, Including Duration: There are no inherent factors or circumstances associated with this industry that would give cause for any patent, trademark or license infringements or violations.We have not entered into any franchise agreements or other contracts that have given, or could give rise to obligations or concessions. Need for any Governmental Approval of Principal Products or Services We do not currently have any production, however, our operator is required to have government approvals for all drilling and production activities undertaken in the respective jurisdictions where we may acquire assets and thus, we will be required to ensure that all approvals are granted and complied with.Should we progress further in our development, we will become subject to all governmental approval requirements to which oil and gas producers are subject. 6 Effects of Existing or Probable Governmental Regulations on the Business In Canada, producers of oil negotiate sales contracts directly with oil purchasers, with the result that the market determines the price of oil.The price depends in part on oil quality, prices of competing fuels, distance to market, the value of refined products and the balance of supply and demand for oil.Oil exports may be made pursuant to export contracts with terms not exceeding 1 year in the case of light crude, and not exceeding 2 years in the case of heavy crude, provided that an order approving any such export has been obtained from the National Energy Board of Canada (“NEB”).Any oil export to be made pursuant to a contract of longer duration (to a maximum of twenty-five (25) years) requires an exporter to obtain an export license from the NEB and the issuance of such a license requires the approval of the Governor in Council. In Canada, the price of natural gas sold in interprovincial and international trade is determined by negotiation between buyers and sellers.Natural gas exported from Canada is subject to regulation by the NEB and the Government of Canada.Exporters are free to negotiate prices and other terms with purchasers, provided that the export contracts continue to meet certain criteria prescribed by the NEB and the Government of Canada.Natural gas exports for a term of less than two years or for a term of 2 to 20 years (in quantities no greater than 30,000 m3/day) must be made pursuant to an NEB order.Any natural gas export to be made pursuant to a contract of longer duration (to a maximum of 25 years) or of a larger quantity requires an exporter to obtain an export license from the NEB and the issuance of such a license requires the approval of the Governor in Council. The Government of Alberta also regulates the volume of natural gas which may be removed from the province for consumption elsewhere based on such factors as reserve availability, transportation arrangements and market considerations. The Government of Alberta regulates the royalty percent from Crown mineral leases for petroleum, natural gas and hydrocarbon by-products. Smaller Reporting Company We are subject to the reporting requirements of Section 13 of the Exchange Act, and we are subject to the disclosure requirements of Regulation S-K of the SEC, as a “smaller reporting company.” That designation will relieve us of some of the informational requirements of Regulation S-K. Sarbanes/Oxley Act We are also subject to the Sarbanes-Oxley Act of 2002. The Sarbanes/Oxley Act created a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence. It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members’ appointment, compensation and oversight of the work of public companies’ auditors; management assessment of our internal controls; auditor attestation to management’s conclusions about internal controls; prohibits certain insider trading during pension fund blackout periods; requires companies and auditors to evaluate internal controls and procedures; and establishes a federal crime of securities fraud, among other provisions. Compliance with the requirements of the Sarbanes/Oxley Act will substantially increase our legal and accounting costs. Reports to Securities Holders Section 14(a) of the Exchange Act requires all companies with securities registered pursuant to Section 12(g) of the Exchange Act to comply with the rules and regulations of the SEC regarding proxy solicitations, as outlined in Regulation 14A. Matters submitted to our stockholders at a special or annual meeting thereof or pursuant to a written consent will require us to provide our stockholders with the information outlined in Schedules 14A or 14C of Regulation 14; preliminary copies of this information must be submitted to the SEC at least 10 days prior to the date that definitive copies of this information are forwarded to the our stockholders. We are required to file annual reports on Form 10-K and quarterly reports on Form 10-Q with the Securities Exchange Commission on a regular basis, and are required to timely disclose certain material events (e.g., changes in corporate control; acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on Form 8-K. 7 Research and Development Activities and Costs: We have not incurred any research and development costs to date and we have no plans to undertake any research and development activities. Costs and Effects of Compliance with Environmental Laws: We do not presently have any oil and gas earned working interest rights, or other similar assets, when we do we will be subject to numerous federal, provincial and municipal laws and regulations relating to environmental protection from the time oil and gas projects commence until lease sites are abandoned, restored and reclaimed.These laws and regulations govern, among other things, the amounts and types of substances and materials that may be released into the environment, the issuance of permits in connection with exploration, drilling and production activities, the release of emissions into the atmosphere, the discharge and disposition of generated waste materials, offshore oil and gas operations, the abandonment, reclamation and restoration of wells and facility sites and the remediation of contaminated sites.In addition, these laws and regulations may impose substantial liabilities for the failure to comply with them or for any contamination resulting from the operations associated with our assets.Laws and regulations protecting the environment have become more stringent in recent years, and may in certain circumstances impose “strict liability,” rendering a person liable for environmental damage without regard to negligence or fault on the part of such person.Such laws and regulations may expose us to liability for the conduct of or conditions caused by others, or for our acts which were in compliance with all applicable laws at the time such acts were performed.The application of these requirements or the adoption of new requirements could have a material adverse effect on our financial position and results of operations. We take the issue of environmental stewardship very seriously and will work diligently with our operators to insure compliance with applicable environmental and safety rules and regulations.However, because environmental laws and regulations are becoming increasingly more stringent, there can be no assurances that such laws and regulations or any environmental law or regulation enacted in the future will not have a material effect on our operations or financial condition. Employees: We presently have no employees.We intend to hire consultants as required and rely on present management, being our directors and officers, to direct our business.As we grow through acquisitions we will require employees with significant expertise in the oil and gas industry who will manage our operations and we may require accounting and administrative staff to manage revenues and expenditures, in addition to the consultants we currently engage to undertake this work.We intend to hire these employees as we raise capital and complete acquisitions requiring these employees.Should we find an oil and gas property or properties of merit which would require an operator and we determine to undertake the role of operator, we would need to hire additional staff for operations. Additional Information Any person may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. All of the reports or registration statements that we have previously filed electronically with the SEC may be found on the SEC’s Internet site at www.sec.gov. Please call the SEC at 1-202-551-8090 for further information on this or other Public Reference Rooms. Our SEC reports and registration statements are also available from commercial document retrieval services, such as CCH Washington Service Bureau, whose telephone number is 1-800-955-0219. Item 1A. Risk Factors The Company is a smaller reporting company and is not required to provide this information. Item 1B.Unresolved Staff Comments None. 8 Item 2. Properties Corporate Offices Our corporate offices are at the address of our President, Stolzestrasse 23, Zurich, Switzerland, 8006.Our telephone number is 41-799-184471.We do not currently have a website or any e-mail address.Offices are provided free of charge. At present, we do not have or have an interest in any properties.Management intends to acquire new properties or interests in properties in the oil and gas sector. Item 3. Legal Proceedings The Company is not a party to any legal proceedings and is not aware of any pending legal proceedings as of the date of this Form 10-K. Item 4. Mine Safety Disclosures Not Applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information The Company's common stock is quoted on the Over-the-Counter Bulletin Board (OTC/BB) under the symbol “OCTX”.The Company received approval for quotation on July 27, 2009. There is currently no active market for the Company’s stock. Following is a report of high and low closing bid prices for each quarterly period for the fiscal years ended June 30, 2012 and June 30, 2011. Year 2012 High ($) Low ($) 4th Quarter ended 6/30/2012 3rd Quarter ended 3/31/2012 2nd Quarter ended 12/31/2012 1st Quarter ended 9/30/2011 Year 2011 High ($) Low ($) 4th Quarter ended 6/30/2011 3rd Quarter ended 3/31/2011 2nd Quarter ended 12/31/2010 1st Quarter ended 9/30/2010 This information as provided above for the fiscal years endedJune 30, 2012 and 2011 is from data onOTC Markets.The quotations provided herein may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. 9 Holders As of September 12, 2012, there were fifty-five (55) holders of record of shares of our common stock (which number does not include the number ofstockholders whose shares are held by a brokerage house or clearing agency, but does include such brokerage houses or clearing agencies as one record holder). Dividends We have never declared or paid cash dividends on our shares of common stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. Securities Authorized for Issuance under Equity Compensation Plans As of June 30, 2012, we had not adopted any equity compensation plans and have not granted any stock options. Recent Sales of Unregistered Securities There are no unregistered securities to report which were sold or issued by the Company without the registration of these securities under the Securities Act of 1933 in reliance on exemptions from such registration requirements, within the period covered by this report, which have not been previously included in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K. Purchases of Equity Securities by the Issuer and Affiliated Purchases During each month within the fourth quarter of the fiscal year ended June 30, 2012, neither we nor any “affiliated purchaser”, as that term is defined in Rule 10b-18(a)(3) under the Exchange Act, repurchased any of our common stock or other securities. Item 6.Selected Financial Data The Company is a smaller reporting company and is not required to provide this information. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements This current report contains forward-looking statements relating to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "intends", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential", or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors which may cause our or our industry's actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. 10 Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance.The reader should not place undue reliance on these statements, which speak only as of the date that they were made.These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results, later events or circumstances or to reflect the occurrence of unanticipated events. In this report unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares of our capital stock. The management’s discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Liquidity& Capital Resources The Company does not have and has not had any revenues since Inception (June 9, 2008) and currently has no means of deriving revenues.While the Company is seeking acquisitions it has not yet identified any potential acquisitions of merit.Management anticipates that the Company will need a minimum of $50,000 per annum to maintain its regulatory filing requirements and to allow management to seek potential acquisition or merger candidates. At June 30, 2012, we had total current assets of $355 comprised solely of cash, as compared to $524 as at June 30, 2011.We expect to incur continuing costs in the forthcoming year for routine maintenance and for sourcing potential acquisitions.Our current liabilities were $38,690 as at June 30, 2012, compared to $6,358 on June 30, 2011.We do not have sufficient funds to pay our current bills as they become due.We have been funded and continue to be funded by shareholders.We expect that our controlling shareholder will continue to pay our obligations to maintain our reporting status, however, there can be no guarantee that such funding will be available when needed. We do expect to incur certain costs associated with the identification and acquisition of interests in new oil and/or gas properties.At present, we are uncertain as to what these costs will be, as we have not yet entered into definitive negotiations for a property. Subsequent to the period ended June 30, 2012, the Company received cash in the amount of $11,914 with $6,000 from a shareholder and $5,914 from an unrelated third party to fund completion of the audit and payment of outstanding fees.Further, the Company entered into a debt settlement agreement to settle an amount of $35,473 of outstanding related party loans by the issuance of shares. We do not have sufficient funds to retire all of the Company’s liabilities or to fund ongoing operations. We will be dependent on our shareholders or other potential investors to finance operations through additional stock purchases or loans.Furthermore, we will certainly require additional funds in order to source any acquisitions.There can be no assurance that we will be successful in identifying potential investors, and in securing these any investment on commercially reasonable terms.Without further funding the Company will be unable to meet its obligations when they become due and certainly may not be able to continue to operate. Results of operations: During the year ended June 30, 2012, we incurred a loss of $32,501, compared to a loss of $33,209 for the year ended June 30, 2011.The majority of the costs in the current period were associated with routine operations and maintenance of the Company. For the fiscal year ending June 30, 2012 as compared to the fiscal year ended June 30, 2011 our expenditures for operations remained comparable. We had no revenues for either year. We expect to continue to incur operating losses until such time as we can identify and close an acquisition and perhaps beyond then if the acquisition is not revenue producing. 11 Off Balance Sheet Arrangements None. Item 7A. Quantitative and Qualitative Disclosures about Market Risk The Company is a smaller reporting company and is not required to provide this information. Item 8. Financial Statements and Supplementary Data All financial information required by this Item is attached hereto below beginning on page F-1. 12 OCTAGON 88 RESOURCES, INC. (An exploration stage enterprise) REPORT AND FINANCIAL STATEMENTS June 30, 2012 Page Report of Independent Registered Public Accounting Firm 14 Balance Sheets 15 Statements of Operations 16 Statements of Stockholders' Equity 17 Statements of Cash Flows 18 Notes to Financial Statements 19 to 23 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Octagon 88 Resources, Inc.: We have audited the accompanying balance sheets of Octagon 88 Resources, Inc. (“the Company”) as of June 30, 2012 and 2011 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Octagon 88 Resources, Inc., as of June 30, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Borgers & Cutler CPA’s PLLC Borgers & Cutler CPA’s PLLC Denver, CO September 21, 2012 14 OCTAGON 88 RESOURCES, INC. (An Exploration stage Enterprise) BALANCE SHEETS ASSETS June 30, June 30, Current Cash $ $ Total assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Accounts payable – related parties Total current liabilities: STOCKHOLDERS’ DEFICIT Common stock, $0.0001 par value, 400,000,000 authorized, 39,142,000 and 39,142,000 shares issued and outstanding as at June 30, 2012 and June 30,2011, respectively Additional paid-in capital (Deficit) accumulated during the exploration stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements 15 OCTAGON 88 RESOURCES, INC. (An Exploration Stage Enterprise) STATEMENTS OF OPERATIONS Cumulative, Inception, Year Ended Year Ended June 9, 2008 June 30, June 30, Through June 30, 2012 Revenues $
